Title: To John Adams from James F. Armstrong, 17 January 1799
From: Armstrong, James F.
To: Adams, John



Sir,
Trenton Jan’ry 17th. 1799.

Pure necessity compels me to present myself once more before the President of the United States as an Applicant for some place or office in his power to confer.—My rheumatick complaint has been so severe during great part of the winter as to render the discharge of my duties which require activity or exposure to sudden changes of weather dangerous to my health.—Any place or office whose duties might generally be executed in a sedentary way, might, under Providence, contribute to restore me to health.— Such is my state that duty would point out the necessity of retiring from the active functions of my present calling, if a necessity more dire did not urge me to risque even life for a helpless family.—None of these things can possibly lay the President under any obligations to attend to the application of an Individual.—Want is no recommendation to office—but as I have been assured that the President listened favourably to my former application, & seemed disposed to do any thing for me if in his power, I am induced to renew the application.—I could readily have used the interposition of friends to convey these sentiments to the President, but I have thought it best to come forward openly in my own name in application to the Executive—If there is any thing in it improper or indelicate I trust it will be overlooked—No one can approach you with sentiments more desirous not to offend, or more unwilling to draw off for one moment, that watchful attention for the good of our nation which displays itself in your whole administration.—Will the President forgive me for hinting that amidst many infirmities, it would be no small alleviation of the anxieties of my mind if I might look forward with hope? with sentiments of unfeigned Respect—I have the honour to be / Sir, / your very humble servant

James F. Armstrong